Rich, J.:
This action is brought to recover damages for a personal injury. The complaint alleges that the plaintiff was a passenger on one of defendant’s cars, and that upon attempting to alight, therefrom at á station, -upon the - platform -of which there was a slippery substance, he-stepped thereon, and before he had fully alighted the car started suddenly, throwing him down and causing the injury complained of. The trial court charged the jury that if they found *574that the slippery substance upon the platform was the sole prodlosing-cause of the injury the plaintiff could .hot recover, but if they found that the car starteij before-the plaintiff could get,his-feet off the platform of the car, and he was thereby-thrown down and. injured, they might find a verdict for- the plaintiff if 'tliéy also found that he was free from contributory negligence...
The appellant - contends that there was no evidence in the case warranting the submission of. this question to the. jury or froiii which they could find that the starting of-the car, while plaintiff was alighting therefrom, caused the accident, and that the "trial court erred in not granting its motion to dismiss the complaint. This contention is upon the assumption that- the plaintiff’s evidence as to how the accident occurred admits of. no other conclusion than' that his fall was. caused solely by: tile slippery substance upon .the platform.. I do not" so read it. 'The plaintiff speaks The English language imperfectly. While it is true that his'narration of what occurred at "the time h.e fell is. not as-clear as to the producing cause of his fall as one more conversant with our language would have made it, I think it. was sufficient to justify ’the-court in-denying the-motion made for a nonsuit, when the plaintiff rested his case. He says : “ Wheii the- train got dowp to Ninth street the conductor hollers Ninth street and I was 'sitting down. * * *■ As soon as the train stopped .he (the conductor) opened-the gates,, and when I was stepping, down he said ‘step lively,’ and when 1 got -.down and I had my one foot on the station and .one on the car.- the conductor closed the gate or whatever.you call.it,. and pushed me,, and the train" was going and I make me a slip and I fall down and my foot got down between the statiori)and the" car.” On cross-examination he said: “I was getting off this car and it .was standing-still. While getting off the car- the conductor closed the gate, *■ * * He pushed me and I fell down.” ■
While plaintiff testified that; lié would not. have fallen if the slippery substance had'not béen on. the platform, this evidence- did not preclude the jury, from "finding.that the starting of the-car was the proximate cause of the accidént, and.I think'.-their verdict is" sufficiently sustained by 'the evidence, / .The appellant urges that the trial court erred in excluding evidence that there was no report of-this accident on the files of the company. There is no evidence' *575in the case-that'the defendant required,, or'that it was customary for, reports of accidents to be made by its employees, in the absence of which the evidence offered could'have no weight; in addition tó which the defendant proved by its witness Bradley, who was a clerk in its claim department, that there was no paper connected, with the accident on file, except a synopsis of the complaint, which he made' after its service. The defendant was not prejudiced by the ruling complained of, and the judgment and order of the County Court of Kings county must-be affirmed, with costs.
Present — Jenks, Hooker, Gaynor, Rich and Miller, JJ.
Judgment and order of the County Court of Kings county unanimously affirmed, with costs.